Citation Nr: 0818336	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-19 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1955 to 
November 1975.

This appeal arises from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of 
participation in combat, and exposure to mortar and small 
arms fire, while being stationed with naval "construction 
battalion ("CB") maintenance unit 301" (commonly referred 
to as a "Seabee" unit) at Tien Sha, near Da Nang, Vietnam.  
He asserts that, "We experienced serious casualties."  

In March 2005, the RO denied the claim, after determining 
that his claimed stressors lacked sufficient detail to 
warrant an attempt at verification.  See VBA's Adjudication 
Procedure Manual, M21-1MR, Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented).  

In its decision, the RO noted that the veteran's service 
records did not show service with construction battalion 
maintenance unit 301.  In this regard, the veteran's service 
record is difficult to read in parts, but appears to indicate 
that he was in Vietnam between October 1965 and September 
1966, during which time he served with the "NAVSUPPACT, 
DANANG."  His rate is listed as "PN2" during that time.  
Service medical records indicate that in August and September 
of 1966, he was treated for physical symptoms at the Tien Sha 
dispensary.  

The Board has determined that adjudication of the veteran's 
claim must be deferred in order to allow VA to conform to its 
duty to assist.  The veteran's service records include a 
discharge (DD Form 214), received in about 1976, covering 
service between 1964 and 1970, which indicates that his unit 
received the Presidential Unit Citation (PUC).  However, a 
copy of this PUC is not of record, nor does it appear that an 
attempt has been made to obtain it.  

In Falk v. West, 12 Vet. App. 402 (1999), which involved a 
PTSD claim where participation in combat was an issue, the 
U.S. Court of Appeals for Veterans Claims (Court) noted that 
an award of a Presidential Unit Citation (PUC) to an 
appellant's unit suggested that the pertinent unit command 
history may contain evidence of combat.  The Court held that 
the evidence of a PUC triggered VA's duty to assist, and 
warranted an attempt to obtain the pertinent unit command 
history.  

Therefore, on remand, an attempt should be made to obtain a 
copy of the Presidential Unit Citation that was awarded to 
the veteran's unit, and the associated unit command history.  

The Board further notes that the veteran asserts that he was 
awarded the Combat Action Ribbon (CAR).  If so, this award 
would constitute dispositive evidence of participation in 
combat, and his account of his claimed stressors would be 
presumed credible throughout the adjudication of the PTSD 
claim.  

A discharge (DD Form 214) that was submitted by the veteran 
was received in November 2004.  It indicates that the veteran 
received the CAR "with bronze star," as well as several 
other awards pertaining to Vietnam service.  The veteran has 
also submitted several service documents indicating that he 
was awarded the CAR in January 1970.  

However, receipt of the CAR (and several other awards 
pertaining to Vietnam service that are shown on the November 
2004 DD Form 214), is not shown in any of his personnel 
records, or any of the discharges (i.e., five DD Form 214's) 
that were originally received by VA in about 1976.  These 
discharges (received in 1976) show receipt of the Vietnam 
Service Medal, the Republic of Vietnam Service Medal, the 
Navy Unit Commendation, and the Presidential Unit 
Commendation.  

In addition, in a statement received in April 2005, it 
appears that the veteran implicitly acknowledged altering the 
November 2004 DD Form 214, though this is not clear.  The 
Board notes that there is no record of a correction (DD Form 
215) to any of the veteran's discharges.  Further, a review 
of the DD Form 214 appears to indicate that the form has been 
altered which, if true, would undermine all claims the 
veteran has before the VA.  
 
The VA must determine if the veteran has altered his DD Form 
214.

Given the current state of the evidence, the RO should 
contact the appropriate government records depository to 
ascertain whether the veteran is the recipient of the Combat 
Action Ribbon.  

Finally, the only medical evidence of PTSD is found in a VA 
report, dated in September 2004, which does not appear to 
have been based on a review of the claims files.  On remand, 
should participation in combat be established, or one or more 
verified stressors found to exist, a VA psychiatric 
examination is required to determine whether a diagnosis of 
PTSD is warranted based on established events during service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the Joint Services Records Research 
Center (JSRRC) to provide a copy of the 
Presidential Unit Citation that was 
awarded to the veteran's unit, and the 
associated unit command history, in order 
to attempt to verify the veteran's 
claimed participation in combat during 
service in Vietnam.    

2.  The RO should contact the appropriate 
U.S. Government records agency, and seek 
confirmation of the veteran's report that 
he is the recipient of the Combat Action 
Ribbon.  The award of the Combat Action 
Ribbon should be confirmed or refuted. 

3.  If it is found that the veteran has 
submitted an altered DD 214, a VA 
examination should not be undertaken.  
However, if not the case, and it is 
determined that the veteran participated 
in combat or that one or more verified 
stressors exist, a VA psychiatric 
examination should be conducted.  The 
claims files and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in association 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated tests 
and studies to include psychological 
studies are to be conducted.  

If, and only if, a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify whether it is at least as likely 
as not (i.e., a probability of 50 percent 
or greater) that the veteran's 
participation in combat, or a verified 
stressor (as appropriate), is sufficient 
to produce the veteran's PTSD.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale. 

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for PTSD, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



